                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

RICHARD L. ABBOTT,              )
                                )
           Plaintiff,           )
                                )
     v.                         )                   C.A. No. 20-131- RGA
                                )
LUKE W. METTE, KATHLEEN M.      )
VAVALA, COLLINS J. SEITZ, JR.,  )
JAMES T. VAUGHN, JR., TAMIKA R. )
MONTGOMERY-REEVES, GARY F.      )
TRAYNOR, and KAREN L. VALIHURA, )
                                )
           Defendants.          )

                                 ENTRY OF APPEARANCE

       Without waiver of any defenses, including, but not limited to, insufficiency of service, or

insufficiency of service of process, any jurisdictional defense or any affirmative defense, please

enter the appearance of Deputy Attorney General George T. Lees III on behalf of defendants Luke

W. Mette, Kathleen M. Vavala, Collins J. Seitz, Jr., James T. Vaughn, Jr., Tamika R. Montgomery-

Reeves, Gary F. Traynor and Karen L. Valihura for the above-captioned matter.

                                             STATE OF DELAWARE
                                             DEPARTMENT OF JUSTICE

                                             /s/ George T. Lees III
                                             George T. Lees ID #3647
                                             Deputy Attorney General
                                             Carvel State Office Building
                                             820 North French Street, 6th Fl.
                                             Wilmington, Delaware 19801
                                             (302) 577-8400
                                             George.Lees@delaware.gov
                                             Attorney for Defendants
Dated: January 31, 2020
